ORDER
PER CURIAM.
The Director of Revenue appeals from the trial court’s judgment reinstating petitioner G. Kevin Elliott’s driving privileges, which had been revoked for one year pursuant to Section 302.505.1 RSMo 2000. Applying the principles set out in Verdoorn v. Director of Revenue, 119 S.W.3d 543 (Mo. banc 2003), we find the judgment is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. Murphy v. Carron, 536 S.W.2d 30 (Mo. banc 1976).
An opinion reciting the detailed facts and restating the principles of law would have no precedential value.
We affirm pursuant to Rule 84.16(b).